Case 3:19-cr-00164-CWR-LRA Document 3-1 Filed 08/19/19 Page 1 of 1

CRIMINAL CASE COVER SHEET
U.S. District Court
PLACE OF OFFENSE:

RELATED CASE INFORMATION: BIUT VOY CWE

CITY: CARTHAGE
SAME DEFENDANT

 

SUPERSEDING INDICTMENT DOCKET #
NEW DEFENDANT

 

 

    

 

   

 
  

 

    

COUNTY: _LEAKE MAGISTRATE JUDGE CASE NUMBER _3:19-MJ-249-LRA
R 20/ R 40 FROM DISTRICT OF
SOUTHERN OISTRICT OF MISSISSIPPI
FIL
DEFENDANT INFORMATION:
AUG 19
JUVENILE: YES _X No [ UG 2019
ARTHUR JOHNSTON
BY
MATTER TO BE SEALED: YES _X NO $e PUY
NAME/ALIAS: _ HUMBERTO SALVADOR-LOPEZ

 

U.S. ATTORNEY INFORMATION:

 

 

 

 

AUSA: JOSHUA P, FORTENBERRY BAR # _102140
INTERPRETER: ___— No X YES LIST LANGUAGE AND/OR DIALECT: SPANISH
LOCATION STATUS: ARREST DATE
ALREADY IN FEDERAL CUSTODY AS OF
ALREADY IN STATE CUSTODY ON PRETRIAL RELEASE
U.S.C. CITATIONS:
TOTAL#OF COUNTS: _1 _ __—- Petry ___ MISDEMEANOR _ | _ FELONY

CLERK'S OFFICE USE ONLY

INDEX KEY/CODE

 

Set 1 _8:1326A.F 8 USC $1326(a)(1) & (2)

 

Date: Gf 74 SIGNATURE OF AUSA:

 

Revised 2/26/2010

DESCRIPTION OF OFFENSE CHARGED

Illegal Re-entry of a Deported Alien

COUNT(S)

|

f rs

f
f°
/
